OPINION
PER CURIAM.
Appellant was convicted by a jury of murder and sentenced to life imprisonment. In his first point of error on appeal, appellant complained of the trial court’s failure to make specific findings of facts and conclusions of law as to the voluntariness of appellant’s confession. The Court of Appeals sustained this point of error, reversed the judgment after the trial court failed to substantially comply with an order from the appellate court, and remanded the cause to the trial court. Nichols v. State, 810 S.W.2d 829 (Tex.App.—Dallas, 1991). The State has filed a petition for discretionary review and this Court has declined to grant review.
As is true in every case where discretionary review is refused, this refusal does not constitute endorsement or adoption of the reasoning employed by the Court of Appeals. Sheffield v. State, 650 S.W.2d 813 (Tex.Cr.App.1983). With this understanding, we refuse the State’s petition for discretionary review.